Remy, J.
The findings of the Industrial Board which are material in determining the question presented are: That on November 28, 1917, Pasqualle *465Buanno, while in the employ of appellant, received a personal injury by accident arising out of and in the course of his employment, of which appellant had actual knowledge, and filed -report thereof to the board -on December 19, 1917; that on February 28, 1918, said Buanno and appellant entered into a compensation agreement, which later was approved by the board, whereby appellant agreed to pay compensation on account of said injury at the rate of $8.77 per week during the period of disability resulting therefrom, not exceeding 500 weeks, beginning December 8, 1917; that pursuant to such agreement appellant paid fourteen successive weeks’ compensation; that on April 12, 1918, said Buanno died as a result of his injuries, and left surviving him, as his sole and only dependents, the appellees herein. On this finding, the board awarded appellees compensation for 286 weeks at the rate of $8.77 per week, beginning April 12, 1918, and ordered that appellant pay-funeral expenses not to exceed $100.
The sole question presented on this appeal is whether the evidence is sufficient to sustain the finding that the death of Pasqualle Buanno was the result of the injuries received on November 28, 1917. It is contended by appellant that the undisputed evidence shows the proximate cause of the death of Buanno to have been pneumonia, and not the accident; and that the question of proximate cause is therefore a question of law. On this phase of the case, the uncontradicted testimony of the attending physician is that on April 8, 1918, the wound resulting from Buanno’s injury had not fully healed, there being at that time'an open sore on the arm about an inch square, which became infected with erysipelas, *466causing the arm to become swollen to twice its normal size, and that this infection spread “over his neck to the side of his face, and finally developed into streptococcal pneumonia.” The attending physician also testified that “there was no mistake in the diagnosis of the infection on the arm. It was erysipelas. There could be no such infection without some exterior brasure of the skin. There would have to be some point of entry. In my opinion the primary cause of this infection was the unhealed portion of his injury. It is rather common for pneumonia to follow such infection.” It is our opinion that the evidence fully sustains the finding that Pasqualle. Buanno died as a result of the injury he received on November 28,1917.
The award is affirmed, and as provided by §61 of the Workmen’s Compensation Act, as amended by the act of 1917 (Acts 1917 p. 155, §8020s2 Burns’ Supp. 1918), said award is increased by five per cent.